Citation Nr: 0020201	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a broken nose.

2. Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for dizziness.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for left ear hearing loss.

5.  Entitlement to service connection for a prostate 
disorder, secondary to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in St. Petersburg, 
Florida (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for residuals of a broken nose, tinnitus, 
dizziness, and left ear hearing loss were denied by a Board 
decision dated in December 1989.

2.  Additional evidence received subsequent to the Board 
decision in 1989 includes service medical records, service 
personnel records, VA medical records prior to 1978, private 
medical records subsequent to 1989, testimony of the veteran 
at a personal hearing before the Board, and a statement of 
the veteran's employer.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claims of entitlement to service 
connection for residuals of a broken nose, tinnitus, 
dizziness, and left ear hearing loss is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The veteran's left ear hearing loss preexisted military 
service and was not aggravated thereby.

5.  There is no medical evidence showing a nexus between the 
veteran's current tinnitus; dizziness; nasal complaints, to 
include a deviated septum; and prostate disorder, and service 
or any incident therein, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to 
service connection for residuals of a broken nose, tinnitus, 
dizziness, and left ear hearing loss are new and material, 
and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1999).

2.  The claims of entitlement to service connection for 
residuals of a broken nose, tinnitus, dizziness, left ear 
hearing loss, and a prostate disorder are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran's claims of entitlement to service connection for 
residuals of a broken nose, tinnitus, dizziness, and left ear 
hearing loss were denied by Board decision dated in December 
1989.  Therefore, that decision is final.  38 U.S.C.A. 
§ 7104.  In order to reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Winters v. 
West, 12 Vet. App 203 (1999).  Third, if the reopened claim 
is well grounded, the VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

When the Board issued its 1989 decision, the claims file had 
been lost and the Board based its decision upon a rebuilt 
claims file.  The veteran's service medical records and 
documents that had been of record prior to 1978 were not 
considered.  However, in 1998, the veteran's original claims 
file was located, which included the veteran's service 
medical records and VA medical records prior to 1978.  The 
Board finds that this evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claims.  See Fossie v. West, 12 Vet. App. 1, 4 (1998).  
Accordingly, new and material evidence has been submitted, 
and the issues of entitlement to service connection for 
residuals of a broken nose, tinnitus, dizziness, and left ear 
hearing loss are reopened.  The Board concludes that the 
veteran would not be prejudiced by proceeding on the merits.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran 
has been provided with the pertinent laws and regulations and 
has consistently made merit-based arguments throughout the 
course of the RO adjudication process and his appeal.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

A.  Residuals, Broken Nose

The veteran's service medical records reveal that the veteran 
fell on steps and struck his nose in March 1969.  On 
examination, a superficial laceration and swelling was found.  
X-rays of the nose revealed a nondisplaced fracture.  The 
veteran's nose was splinted.  On service separation 
examination dated in October 1969, no abnormalities of the 
nose were shown.  

Subsequent to service discharge, a VA ear, nose, and throat 
examination conducted in March 1970, reported that the nasal 
airways were open and the mucosa was intact.  A private 
examination conducted in 1985 reported that the veteran's 
nose was swollen and the septum was to the left and partially 
obstructing.  In March 1986, a private medical examination 
found a nasal septal deviation to the left with hypertrophic 
turbinate on the right nostril.  A VA ear, nose, and throat 
examination conducted in September 1987, reported that the 
nasal septum was midline.  

At his personal hearing before the RO in September 1988, the 
veteran testified that he was hit in the nose with the pole 
of his tent while in Vietnam.  He stated that his nose was 
put in a brace to keep it straight.  He stated that since 
that time, he had experienced congestion and headaches.  

Private medical records dated in 1996, report that that the 
nasal septum was deformed, causing airway obstruction on both 
sides of the nose.  Hypertrophy of the right inferior 
turbinate was shown.  The diagnoses included nasal septal 
deformity.  A septoplasty was performed in January 1997.  In 
November 1997, the septum was reported midline.  A report 
dated in December 1997, reported nasal obstruction secondary 
to septal deviation and inferior turbinate hypertrophy.  The 
report indicated a questionable nasal trauma.  It was noted 
that the veteran would benefit from corrective surgery.   

At his video hearing before the Board in April 2000, the 
veteran testified that his injured his nose while in Vietnam 
when he was struck with a tent pole.  He stated that since 
that time he had problems breathing at night due to 
congestion.  He stated that he had surgery on his nose which 
relieved his symptoms.  

While the documented circumstances leading to the veteran's 
nasal injury differ than his testimony, the veteran's service 
medical records reveal a fracture of the nose in 1969.  
However, the veteran's service separation examination found 
no abnormalities of the nose.  Although the veteran has 
testified that he believes his deviated nasal septum, 
congestion, and headaches are due to the fracture to his nose 
while in service, his sworn testimony and other statements 
are not competent evidence, to establish the etiology of his 
current complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Because he is not a physician, the veteran is 
not competent to make a determination that his current 
complaints are the result of an injury over three decades 
ago.  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's deviated septum, headaches, 
congestion, or any nasal disorder to service or to any 
incident of service, despite his assertions that such a 
causal relationship exists.  This lack of cognizable evidence 
is particularly dispositive as the first medical evidence of 
record for treatment is more than 15 years after his period 
of service had ended.  See cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no evidence which provides the 
required nexus between military service and the current nasal 
complaints, service connection for residuals of a broken nose 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

B.  Tinnitus

The veteran's service medical records reveal no complaints or 
findings of tinnitus.  Subsequent to service discharge, a VA 
audiology examination conducted in July 1970, made no 
findings or complaints of tinnitus.  A private medical record 
dated in September 1985, reported tinnitus in the left ear 
for 7 weeks.  A history of exposure to gunfire was reported.  
In October 1985, it was noted that the tinnitus was "much 
better."  In March 1986, the veteran complained of a 
"plugged" feeling in his ears, and ringing.  The diagnosis 
was tinnitus with serous otitis media.  In April 1986, the 
examiner reported a history of recurring episodes of tinnitus 
since 1969.  A VA examination conducted in September 1987, 
reported complaints of continuous ringing in both ears.  A VA 
ear, nose, and throat examination conducted at that time, 
reported bilateral tinnitus aurium.  

The veteran testified at a personal hearing before the RO in 
September 1988, that he first experienced tinnitus in 1983 or 
1984.  Private medical records in July 1996, reported 
intermittent ringing in both ears for 2 months.  The veteran 
reported that his problems began after exposure to loud 
noises in Vietnam.  He noted that the tinnitus sounded like a 
high-pitched ring or buzzing noise.  In September 1996, 
intermittent bilateral tinnitus was reported.  Thereafter, in 
November 1997, the veteran stated that his tinnitus was a 
high pitched noise and low pitched noise.

The veteran testified at a video hearing before the Board in 
April 2000, that he experienced constant ringing in his ears.  
He related the ringing to noise he was exposed to while in 
service.  As noted above, the veteran is not competent to 
make a determination that his current tinnitus is the result 
of noise exposure in service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  There is no medical evidence 
of record linking tinnitus to service or to any incident of 
service.  Additionally, the first medical evidence for 
treatment for tinnitus is more than 10 years after his period 
of service had ended.  See cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991).  As there is no evidence which provides the 
required nexus between military service and tinnitus, service 
connection for tinnitus is not warranted.  

C.  Dizziness

The veteran's service medical records indicate that the 
veteran complained of a headache, dizziness, myalgias, fever, 
chills, and malaise in June 1969.  The diagnosis was malaria.  
His service discharge examination conducted in October 1969, 
was negative for any complaints of dizziness or any 
neurologic abnormalities.  Subsequent to service discharge, 
the veteran was admitted to a VA facility in February 1970, 
with complaints of an episode of headache associated with 
dizziness, followed by nausea and a shaking chill.  The 
diagnoses included vivax malaria and possible Meniere's 
syndrome.  Thereafter, a VA neurological examination 
conducted in March 1970, was essentially negative.  

A private medical record dated in September 1985, reported 
that the veteran had "[s]upposed left Meniere's disease."  
The veteran stated that he had dizziness perhaps twice a year 
and described it as "being lifted up."  On examination, no 
dizziness was elicited.  The examiner stated that it was 
unclear if the veteran had Meniere's.  In March 1986, a 
history of decreased hearing since childhood and Meniere's 
disease was reported.  In April 1986, a history of recurring 
episodes of tinnitus in the left ear, with fluctuating 
hearing loss and imbalance since 1969 was reported.  In May 
1987, the veteran complained of an exacerbation of Meniere's 
disease with dizziness.  The diagnoses included Meniere's 
disease.  In June 1987, the veteran continued to complain of 
dizziness.  The neurologic and general examinations were 
completely negative.  The assessment was dizziness of an 
undetermined origin, with nausea and weakness.  

A VA examination conducted in September 1987, reported that 
the veteran had been prescribed medication for his dizziness.  
The veteran stated that he believed that his dizziness was 
related to his left ear.  He further stated that his 
headaches were associated with the dizziness, because he 
would become dizzy and nauseated.  The examiner concluded 
that the veteran's dizziness "appears to be associated with 
his difficulty with hearing."

The veteran testified at a personal hearing before the RO in 
September 1988, that he first experienced dizziness after 
service discharge.  He further stated that it was his belief 
that it was associated with his hearing loss.

A private medical record dated in July 1996, reported that 
the veteran complained of lightheadedness.  He stated that if 
he bent over, he felt as if he would fall.  In November 1997, 
the veteran complained of intermittent dizziness and 
headaches for a month.  He stated that the dizziness 
interfered with his standing and was associated with nausea.  
The dizziness consisted of a lightheadedness that progressed 
to vertigo.  A computerized tomography scan showed no 
evidence of acoustic neuroma or meningioma.  The diagnoses 
included dizziness of unknown etiology.  A magnetic resonance 
imaging scan of the internal auditory canals indicated an old 
right parietal cortical infarct and mild cortical atrophy.  

The veteran testified at a video hearing before the Board in 
April 2000, that he had experienced dizziness since he was 
discharged from military service.  Nevertheless, the 
veteran's service medical records are negative for a 
dizziness as a distinct disorder, rather than just a symptom 
of another disorder.  Further, the veteran has testified that 
the episodes of dizziness he currently experiences did not 
begin until after service discharge.  There is no medical 
evidence of record linking dizziness to service or to any 
incident therein; accordingly, service connection for 
dizziness is not warranted.  

D.  Left Ear Hearing Loss

A pre-induction examination dated in September 1964, reported 
defective hearing and concluded that due to his hearing 
defect he had some limitation on his initial military 
occupational classification and assignment.  On the 
audiological evaluation, pure tone thresholds in the right 
ear were 15, 10, 5, and 0 decibels, and in the left ear were 
55, 50, 35, and 15 decibels at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  (Pure tone threshold levels have been 
converted from ASA to ISO units).  An additional pre-
induction examination was conducted in July 1967.  At that 
time, an audiometric examination was not conducted, however, 
whispered voice testing showed that hearing was 15/15, 
bilaterally.  On a periodic examination in service in 1968, 
and on the veteran's service separation examination conducted 
in October 1969, whispered voice testing showed that hearing 
was 15/15, bilaterally.  Audiometric examinations were not 
conducted.

Subsequent to service discharge, the veteran was hospitalized 
at a VA Medical Center in February 1970.  It was noted that 
symptoms and hearing loss compatible with Meniere's disease 
were found.  A VA examination conducted in July 1970, 
reported mild decreased hearing in the left ear.  Air 
conduction thresholds in the left ear were 20, 20, 40, and 30 
decibels at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
A private medical record dated in 1985 gave a history of left 
ear hearing loss beginning in 1975.  The veteran stated he 
had been told "it was birth but will get worse."  Private 
medical records beginning in 1986, indicate a profound 
hearing loss in the left ear.  It was reported that the 
veteran had decreased hearing since childhood.  A VA ear, 
nose, and throat examination conducted in September 1987, 
found normal hearing in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  

The veteran testified at a personal hearing before the RO in 
1988, that he did not know he had a hearing problem until 
after service separation.  Private medical records dated in 
1996 and 1997 continue to show left profound sensorineural 
hearing loss.  At his video hearing before the Board in April 
2000, the veteran testified that he was exposed to "a lot of 
noise" during training and during combat in Vietnam.  
However, he stated that a doctor has never told him his left 
ear hearing loss was due to acoustic trauma.  In a statement 
dated in April 2000, the veteran's supervisor outlined the 
difficulty the veteran experienced in his employment due to 
his hearing loss.  

The veteran seeks entitlement to service connection for left 
ear defective hearing.  As noted above, to establish service 
connection for a claimed disability, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection for impaired hearing is subject to additional 
requirements:

[I]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
94 percent or better.

38 C.F.R. § 3.385 (1999).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (1999).  
This presumption attaches only where there has been an 
induction examination in which the later-complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225 (1991).  The regulation provides expressly that the 
term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports" and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. 

In the present case, the veteran's pre-induction examination 
conducted in 1967, just prior to his entry into active duty, 
did not report left ear hearing loss as whispered voice 
testing showed that hearing was 15/15, bilaterally.  
Accordingly, the presumption of sound condition attaches to 
the veteran's hearing, left ear.  Nevertheless, a pre-
induction examination conducted in 1964 reported defective 
hearing.  Accordingly, the Board finds clear and unmistakable 
evidence that the veteran's left ear hearing loss preexisted 
his period of military service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  The United States Court of Appeals 
for Veterans Claims (hereinafter Court) has clarified that 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Rather there 
must be a permanent increase in the underlying disability.  
Id.  In challenging entitlement to such an award, the 
presumption may be rebutted by evidence that the increase in 
disability was due to the natural progression of the disease.  
38 C.F.R. § 3.306(b).  Rebutting the presumption requires a 
specific showing, based on "clear and unmistakable 
evidence," that the increase in disability was due to the 
natural progress of the disease.  Id.  

In the instant case, there is no evidence of record that the 
veteran's preexisting left ear hearing loss underwent an 
increase in disability during such service.  The whispered 
voice testing showed that hearing was 15/15, bilaterally, 
during military service and upon service discharge.  Where 
there is no increase in severity of the disability, the 
presumption of aggravation does not apply.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  

Service connection may also be granted on a presumptive basis 
in the case of an organic disease of the nervous system 
(sensorineural hearing loss), if the evidentiary record 
demonstrates that sensorineural hearing loss manifested 
itself to a degree of 10 percent or more within one year of 
separation from service, then service connection for hearing 
loss is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a) (1999).  Under these circumstances, the law 
"presumes" that the disease had its onset during service 
or, if the onset of the disease occurred prior to service, 
that it was aggravated during service "notwithstanding there 
is no record of evidence of such disease during the period of 
service."  38 U.S.C.A. § 1112(a); see Splane v. West, No. 
99-7078 (Fed. Cir. June 23, 2000).  A claim must be supported 
by "medical evidence, competent lay evidence or both."  38 
C.F.R. § 3.307(b); see Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).

The Board notes that the schedular criteria for evaluating 
diseases of the ear and other sense organs were amended 
effective June 10, 1999.  Compare 38 C.F.R. §§ 4.85, 4.86a, 
4.87 (1998), with 38 C.F.R. §§ 4.85, 4.86 (1999).  In Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies.  Although the RO did not 
provide notice of these changes to the veteran, based on the 
discussion below, the Board finds that he has not been 
prejudiced.  See Bernard, 4 Vet. App. at 392-94.

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of the VA'S SCHEDULE FOR RATING DISABILITIES 
(hereinafter SCHEDULE), codified in 38 C.F.R. Part 4.  Under 
the SCHEDULE, evaluations of defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  38 C.F.R. § 4.85 (1998); 38 C.F.R. § 4.85 (1999).  

However, the veteran has not produced evidence that his 
condition was disabling to a degree of at least 10% by 
October 1970, under the former or revised criteria.  The 
audiology report in March 1970 is too inconclusive regarding 
the degree of disability to support the assertion that the 
veteran's left ear hearing loss was at least 10% disabling as 
the audiological testing did not include a threshold at 3,000 
hertz.  Thus, there is no evidence that the veteran's left 
ear hearing loss met the criteria set forth for presumptive 
service connection.  See Stadin v. Brown, 8 Vet. App. 280, 
285 (1995).  Moreover, under these circumstances, an 
independent medical opinion would not be of assistance in 
determining when the condition became at least 10% disabling.  
See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The veteran testified that his left ear hearing loss began 
after service discharge.  While the veteran is capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 
494; see also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  As there is no medical evidence that the veteran's 
preexisting left ear hearing loss underwent an increase in 
disability or manifested itself to a degree of 10 percent or 
more within one year of separation from service, it has not 
been shown that it was aggravated during service.  See Splane 
v. West, No. 99-7078 (Fed. Cir. June 23, 2000).  Accordingly, 
service connection for left ear hearing loss is not 
warranted.

E.  Prostate Disorder

The veteran's service medical records are negative for any 
complaints of findings of a prostate disorder.  Subsequent to 
service discharge, a VA examination conducted in March 1970 
was negative for any genitourinary disorder.  A private 
medical examination conducted in March 1986, reported that 
the veteran's prostate was slightly enlarged, especially the 
left lobe, but no nodules were found.  Hesitancy on urination 
was reported.  Thereafter, a VA examination conducted in 
September 1987, found no significant abnormalities of the 
genitourinary system.  

Private medical records dated in May 1994, indicate 
complaints of obstructive urinary symptoms.  An intravenous 
pyelogram with nephrotomography was conducted that found 
normal upper urinary tracts and prostatic enlargement with 
nodular enlargement of the median lobe of the prostate gland, 
with very minimal post void residual in the bladder.  In June 
1994, the veteran reported nocturia of 2 to 4 times with a 
slow urinary stream and hesitancy.  He also stated that he 
had suprapubic pressure and a sense of incomplete emptying of 
the bladder and post voiding dribbling.  A urinalysis 
indicated microscopic hematuria.  A cystoscopy conducted in 
July 1994, showed a median lobe.  In December 1994, it was 
reported that the veteran's symptoms responded to medication.  
Private medical reports dated in January 1997, indicated that 
the veteran was seen for management of obstructive urinary 
symptoms and an enlarged prostate.  Obstructive urinary 
symptoms were again noted in May 1998.  

The veteran testified at a video hearing before the Board 
that it is his belief that his current prostate disorder was 
due to exposure to Agent Orange while serving in Vietnam.  A 
chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999), will be considered to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991); 38 C.F.R. § 3.307 (1999).  See also 61 Fed.Reg. 
57587 et seq. (Nov. 7. 1996).  Although the veteran argues 
that he was exposed to Agent Orange while in Vietnam, and 
that this exposure resulted in the development of a prostate 
disorder, the established fact is that his prostate disorder 
is not included on the list of diseases recognized as 
attributable to Agent Orange exposure.  Consequently, 
presumptive service connection is not warranted for the 
currently shown prostate disorder, as due to exposure to 
Agent Orange.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  However, in this case, the veteran's service 
medical records are negative for a prostate disorder, and 
there is no medical evidence that the veteran's current 
prostate disorder is related to service or to any incident 
therein, to include exposure to Agent Orange.  As there is no 
evidence which provides the required nexus between military 
service and the current findings, service connection for a 
prostate disorder is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claims of entitlement to service connection for 
residuals of a broken nose, tinnitus, dizziness, and left ear 
hearing loss.  The claims of entitlement to service 
connection for residuals of a broken nose, tinnitus, 
dizziness, left ear hearing loss, and a prostate disorder are 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

